        Case 17-05250-5-DMW                Doc 35 Filed 12/15/19 Entered 12/16/19 07:55:14                             Page 1 of 2
                                             United States Bankruptcy Court
                                          Eastern District of North Carolina
In re:                                                                                                     Case No. 17-05250-DMW
Thomas Gregory Doucette                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0417-5                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 13, 2019
                                      Form ID: van049                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 15, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: greg@tgdlaw.com Dec 14 2019 03:30:01     Thomas Gregory Doucette,
                 32 Dansey Cir. Apt O,   Durham, NC 27713-6281
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 13, 2019 at the address(es) listed below:
              Erich M. Fabricius   on behalf of Debtor Thomas Gregory Doucette emf@fabriciuslaw.com,
               fablaw@parse.bkccn.com
              John F. Logan   skeighley@ralch13.com, casefiles@ralch13.com
                                                                                            TOTAL: 2
 Case 17-05250-5-DMW                     Doc 35 Filed 12/15/19 Entered 12/16/19 07:55:14            Page 2 of 2
VAN−049 Order Authorizing Additional Attorney Fees 08/30/2019

                              UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
Thomas Gregory Doucette                                         CASE NO.: 17−05250−5−DMW
32 Dansey Cir. Apt O
Durham, NC 27713                                                DATE FILED: October 26, 2017

                                                                CHAPTER: 13




                                ORDER AUTHORIZING ADDITIONAL ATTORNEY FEES

This matter comes before the court upon the application of the debtor's attorney for approval of an
additional attorney fee pursuant to Bankruptcy Rule 2016(a) and Local Bankruptcy Rule 2016−1(a).

The court finds that a copy of the application was served upon the debtor and trustee, and that just cause
exists to grant the application.

IT IS THEREFORE ORDERED that the debtor's attorney is hereby awarded an additional attorney fee in
the sum of $250.00. The trustee is hereby directed to modify the Chapter 13 plan either to extend the
duration of the plan to a maximum of 60 months from the date of confirmation or to increase the monthly
amount of the plan in order to provide the funds necessary to pay this additional attorney fee. In the event
that the Chapter 13 plan cannot be extended and the debtor has no additional disposable income to pay
for those fees, then the trustee is authorized to pay those fees from the confirmed plan payments.

DATED: December 13, 2019

                                                                   David M. Warren
                                                                   United States Bankruptcy Judge
